     Case 2:17-md-02785-DDC-TJJ Document 1257 Filed 11/07/18 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


IN RE: EpiPen (Epinephrine
       Injection, USP) Marketing,                     MDL No: 2785
       Sales Practices and Antitrust
       Litigation                                     Case No. 17-md-2785-DDC-TJJ


(This Document Applies to All Cases)


____________________________________


                  PROTECTIVE ORDER SUBJECT TO FEDERAL
            RULE OF EVIDENCE 502(d) FOR NON-WAIVER OF PRIVILEGE

         This matter is before the Court in connection with the Court’s October 24, 2018 Order

(ECF No. 1179) concerning the Court’s in camera review of certain documents from the Mylan

Defendants’ (“Mylan”) privilege log and the Court’s November 2, 2018 Order (ECF No. 1253)

concerning the Court’s in camera review of certain documents from Sanofi’s privilege log. During

a telephone conference on November 1, 2018, Mylan’s counsel suggested that the number of

disputed documents on Mylan’s privilege log could be greatly reduced and the process hastened if

Class Plaintiffs would agree to entry of an Order pursuant to Fed. R. Evid. 502(d). See ECF No.

1252 at 2. The Court has been advised that Class Plaintiffs have agreed to the entry of such an

Order.

         The Court also has been advised that Sanofi’s counsel similarly believes that an Order

pursuant to Fed. R. Evid. 502(d) could greatly reduce the number of disputed entries on Sanofi’s

privilege log and hasten the process of resolving continuing disputes concerning those entries. All

parties have expressed their consent to the entry of an order under Fed. R. Evid. 502(d) with respect
     Case 2:17-md-02785-DDC-TJJ Document 1257 Filed 11/07/18 Page 2 of 2




to both Mylan’s and Sanofi’s disputed privilege log entries. After considering the matter, the Court

finds that such an order should be entered.

       IT IS THEREFORE ORDERED that no attorney-client privilege or work product

protection applicable to any written or electronic documents or communications that are produced

from among the remaining disputed entries on Mylan’s or Sanofi’s privilege logs shall be waived

in this MDL action. Moreover, any such disclosure also shall not operate as a waiver in any other

federal or state proceeding or investigation. This Order shall be interpreted to provide the

maximum protection allowed by Fed. R. Evid. 502(d).

       IT IS SO ORDERED.

       Dated this 7th day of November, 2018 at Kansas City, Kansas.




                                                                 Teresa J. James
                                                                 U. S. Magistrate Judge




                                                 2
